—Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered June 21, 1994, which, inter alia, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Questions of fact remain as to whether there was a sufficient history of criminal activity that would have made the assault on plaintiff foreseeable, based on plaintiff’s sworn assertion that violent incidents had occurred near the site of the assault in recent years and on defendant’s security complaint reports concerning crimes that had occurred elsewhere in this housing complex. Factual issues also exist as to whether defendant had actual or constructive knowledge that lamps along the pathway where the assault occurred were out of order and, if so, whether the assault would have occurred had there been functioning lighting (Rodriguez v New York City Hous. Auth., 211 AD2d 328, 332-333). Concur — Rosenberger, J. P., Rubin, Kupferman, Asch and Mazzarelli, JJ.